DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Claims 5, 7, & 15-18 are canceled by Applicant.  Claims 1-4, 6, & 8-14 are pending.  Claims 8-14 remain withdrawn from consideration.  Claims 1-4 & 6 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 & 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Independent Claim 1, the recitation “the pre-installation measured performance data includes fuel leakage rates from the housing” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The only support for “fuel leakage rates from the housing” in the originally-filed application is found in original claim 7.  Original claim 7 provides no support for pre-installation measured fuel leakage rates from the housing.  The only “leakage rates” mentioned in the specification refer to “internal fuel leakage rates” (see p. 2, ll. 9-11 and p. 6, ll. 15-17).  The specification particularly discloses that certain performance characteristics can be measured on a test rig and stored on the memory device prior to the installation of the fuel device within the fuel system (p. 6, ll. 9-11), these pre-installation characteristics include fuel temperatures, fuel densities, and fuel pressures, as well as the performance of valve configurations associated with various flight conditions, and “internal leakage and the effects of internal leakage at various pressures and configurations” (p. 6, ll. 11-17).  There is no mention, or other implicit or inherent support, of fuel leakage rates from the housing anywhere in the specification nor any discussion of any pre-installation data related to such leakage rates.  The foregoing is therefore found to be new matter.
Dependent Claims 2-4 & 6 are rejected under 35 U.S.C. 112(a) for their dependence from claim 1.

Claims 1-4 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 1, the recitation “the characterization device includes a communication device configured to pass pre-installation measured performance data to an electronic engine controller once installed” (ll. 6-7) is vague and indefinite because it is unclear (a) whether the “once installed” refers back to the electronic engine controller, the characterization device, the housing, or the fuel device as a whole, and (b) whether, if the once installed refers back to either of the communication device or the characterization device, the communication device or the characterization device are positively recited.
Dependent Claims 2-4 & 6 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hodinot 20120042657 in view of Romig 20130269364.
Regarding Independent Claim 1, Hodinot teaches a fuel device (Fig. 2, as follows) comprising: 
a housing (of 10, 20, 30, or of entire device in Fig. 2 extending from 52 to 12) configured and adapted to be installed into a fuel system (the housing can be installed into a fuel system which includes a tank, fuel manifold, and fuel nozzles), the housing including at least one fuel channel configured to direct, meter, sense or pump fuel there through (line 10 extends through 20 and the housing of 20 and is at least for directing/metering fuel); and 
a characterization device (60) coupled to the housing (coupled via control line or coupled to same housing as the remainder of components in Fig. 2) including a memory chip (para. [0066]), wherein the memory chip includes measured performance data of the at least one fuel channel (paras. [0078]-[0083]), wherein the characterization device includes a communication device configured to pass measured performance data to an electronic engine controller (para. [0082]).
Hodinot fails to teach the measured performance data is pre-installation measured performance data which includes fuel leakage rates from the housing.
Romig teaches a method and system for detecting fuel leaks from internal manifolds or passages in gas turbine engines (see Title, Fig. 2, and para. [0002]), the system comprising a memory storing a leak module (memory 102 with leak module 116), the leak module configured to calculate a difference between a desired fuel flow and an actual fuel flow, which difference indicates the presence of a leak and generally indicates a leakage rate (at least either a zero or non-zero rate) and this data is stored (paras. [0022] & [0026]).  Upon determining the presence of a leak, corrective actions may be taken by a controller (para. [0032]), which requires the communication of the leakage data for purposes of effecting such corrective actions.  The leak module compares the calculated difference between desired and actual fuel flows to a predetermined deviation (para. [0028]).  The predetermined deviation is interpreted as the “pre-installation” measured fuel leakage rates given that the predetermined deviation (a) is clearly determined before installation in order for the difference between the desired and actual fuel flows to be useful during operation upon first operation, and (b) the predefined deviation represents a zero leakage rate (when the calculated difference is lower than the predefined deviation) and a non-zero leakage rate (when the calculated difference is greater than the predefined deviation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodinot’s fuel device such that the memory chip includes a leak module storing fuel leakage rates (including the predetermined deviation representing pre-installation measured fuel leakage rates) and communicates this data to a controller, as taught by Romig, in order to determine the presence of fuel leakage and take corrective action (Romig; para. [0032]).  The leakage may be from any of the fuel-carrying components in Hodinot’s fuel device, such as line 10 (i.e. the housing – or wall – of line 10) or the housing of the entire device shown in Hodinot’s Fig. 2.  Romig’s leakage module will detect leakage from any of these components and/or any housing.  Additionally, the inclusion of the leakage module in Hodinot’s memory chip results in the transmission of the leakage rates from the communication device to a controller, as with other data transmitted from the communication device, in order to take corrective action using the controller, as discussed above.
	Regarding Dependent Claim 2, Hodinot in view of Romig teaches the invention as claimed and as discussed above for claim 1, and Hodinot further teaches the at least one fuel channel includes a metering valve (20).
	Regarding Dependent Claim 3, Hodinot in view of Romig teaches the invention as claimed and as discussed above for claim 1, and Hodinot further teaches the at least one fuel channel includes a pressure regulating valve (40).
	Regarding Dependent Claim 4, Hodinot in view of Romig teaches the invention as claimed and as discussed above for claim 1, and Hodinot further teaches the fuel device is a fuel metering unit, a fuel pump, a flow divider valve, or a densimeter (Fig. 2, fuel metering unit).
	Regarding Dependent Claim 6, Hodinot in view of Romig teaches the invention as claimed and as discussed above for claim 1, the measured performance data includes a plurality of fuel pressure, fuel density, and fuel temperature conditions (each of these; para. [0079]).

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
Applicant’s argument (p. 6 of Remarks) that Romig fails to teach pre-installation measured performance data including fuel leakage rates from the housing is unpersuasive given Romig’s teaching of a predetermined deviation of desired to actual fuel flows which indicates either a zero rate of leakage or a non-zero rate of leakage, as discussed in the claim rejections above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741